PER CURIAM:
Roy Patrick Sargeant seeks to appeal the district court’s judgment granting him a three level reduction from his advisory sentencing guidelines range pursuant to U.S. Sentencing Guidelines Manual § 5K1.1 (2006). On appeal, Sargeant’s sole alleged error is that the district court erred in granting only a three level departure from his advisory guidelines range. Sargeant does not allege that the departure decision resulted in a sentence imposed in violation of law or resulted from an incorrect application of the Guidelines. Accordingly, we dismiss Sargeant’s appeal for lack of jurisdiction. See United States v. Hill, 70 F.3d 321, 324 (4th Cir.1995). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.